DETAILED ACTION
In the Non-Final Rejection mailed 11/10/2020:
Claims 1-20 were cancelled.
Claims 21-35 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 2/10/2021 have been entered:
Claims 1-20 and 29 are cancelled.
Claims 21-28 and 30-35 are active.
Response to Arguments
Applicant’s arguments, filed 2/10/2021, with respect to claims 21-28 and 30-35 have been fully considered and are persuasive. The rejections of claims 21-28 and 30-35 have been withdrawn. 
Specification
The amendment to the specification filed 2/10/2021 has been entered.
Allowable Subject Matter
Claims 21-28 and 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner’s statement of reasons for allowance may be seen in the Office action mailed 11/10/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20 and 29 are cancelled. Claims 21-28 and 30-35 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641